188 F.2d 359
51-1 USTC  P 9246
UNITED STATES of Americav.Salvatore J. AUGUSTINE, Appellant.
No. 10328.
United States Court of Appeals Third Circuit.
Argued Jan. 2, 1951.Decided March 30, 1951.Rehearing Denied April 20, 1951.

Louis M. Paul, Philadelphia, Pa., for appellant.
James C. Bowen, Asst. U.S. Atty., Philadelphia, Pa., (Gerald A. Gleeson, U.S. Atty., Philadelphia, Pa., in the brief), for appellee.
Before BIGGS, Chief Judge and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
We have considered carefully the arguments made by the appellant, Salvatore J. Augustine, in support of his contention that the judgment of conviction should be reversed.  He argues first that no income was shown to have been received by the corporation of which he and his brother, Andrew, were the owners.  The record shows, however, that the Corbetta checks amounting to $100,000.00, drawn to the corporation were endorsed in the name of the corporation by Andrew.  The appellant contends also that since the corporation was acquitted of a violation of Section 145(b) of the Internal Revenue Code, 26 U.S.C.A. 145(b), he, as a corporate officer cannot be found guilty of a violation of that statute on substantially the same evidence.  He advances no authority for this contention and it is without merit for no principle of res judicata or double jeopardy is involved.  The appellant asserts as well that the United States did not show a substantial deficiency in the tax paid by the corporation but the evidence rebuts this assertion.  He received a portion of the $100,000.00 paid to the corporation represented by the checks hereinbefore referred to under such circumstances that the jury clearly was entitled to find that he was committing a tax fraud upon the United States within the purview of the statute.


2
The judgment appealed from will be affirmed.